DETAILED ACTION
This action is responsive to communications filed 23 May 2022.
Claim 4 remains canceled.
Claims 1-3 and 5-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution
In view of the appeal brief on 23 May 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)  file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Patent Examiner with signatory authority has approved of reopening prosecution by signing below:
/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                         


Response to Arguments
Applicant’s arguments regarding claims 1 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stoyanov et al. (US-9641415-B2), wherein Stoyanov discloses A Stream Control Transmission Protocol (SCTP) cluster of multiple SCTP-servers is defined in such manner that some of the servers are assigned Active Role where others are assigned Standby Role with the purpose of ensuring uninterrupted SCTP-connections between the SCTP-cluster and any number of SCTP-clients. The Standby Servers use the same Internet Protocol (IP)-address(es) on the SCTP bound interfaces as their assigned Active Server. The Active Servers are effectively communicating to the SCTP-clients, where the Standby Servers are communicating to their assigned Active SCTP-Server using a separate backchannel TCP-connection. Over that backchannel connection the Standby Server receives regular updates from the Active Server. These updates hold enough information so that the Standby Server could locally simulate SCTP-negotiations and create SCTP-associations as if the SCTP-negotiations were performed directly with the SCTP-Clients. In this manner the Standby Servers are fully synchronized and ready in case of an Active Server failure to continue the SCTP-communications without any interruption. This handover does not involve any subsequent action from the SCTP-clients so that the SCTP-clients are unaware that such a handover took place. (Abstract).
Applicant's arguments regarding claim 5 has been fully considered but they are not persuasive. 
Applicant argues in substance:
Boutros fails to disclose identical MAC addresses. See Appeal Brief page 9.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Satapati at least discloses re-assignable vMAC addresses, e.g. identical MAC addresses for the interfaces, see at least [col. 4, ls. 38-50]. Satapati does not explicitly disclose that the first interfaces have MAC addresses of a plurality of workloads associated therewith, and similarly for the second interfaces and workloads, therefore Boutros was brought in to at least disclose and/or teach mac interfaces associated with the workloads, see at least [0059-0061]. It would have been obvious to substitute Satapati’s re-assignable MAC addresses for deploying a failover system. One of ordinary skill in the art would have been motivated to do so to assign traffic to another group in response to a failure (Satapati, [col. 10, ls. 1-38]) and store MAC associations in a table associated with an interface (Boutros, [0064]).
Hira does not even attempt to show that sub-interfaces of a first VPN connection are identical to sub-interfaces of a second VPN connection. See Appeal Brief page 10.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Satapati at least discloses reassigning MAC addresses between AVFs, otherwise gateways, therefore the gateways share identical interfaces, e.g. via same address. See at least [col. 4, ls. 38-50]. Satapati does not explicitly disclose that the interfaces include sub-interfaces of a VPN connection, therefore Hira was brought in to at least disclose and/or teach highly available gateways that provide VPN services, see at least [col. 4, ls. 34-col. 5, ls. 7]. It would have been obvious to substitute Satapati’s re-assignable MAC addresses for deploying a failover system providing VPN services. One of ordinary skill in the art would have been motivated to do so to assign traffic to another group in response to a failure (Satapati, [col. 10, ls. 1-38]) and provide VPN services (Hira, [col. 4, ls. 34-col. 5, ls. 7]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati et al. (US-7814232-B2) hereinafter Satapati in view of Stoyanov et al. (US-9641415-B2) hereinafter Stoyanov.
Regarding claim 1, Satapati discloses 
A method ([col. 1, ls. 5-12] methods for providing NAT services … using a load distributing virtual router) comprising: 
providing a plurality of workloads executing in a computing environment including a plurality of computing devices each including a processing device and a memory device ([col. 6, ls. 63-67] host, e.g. PC, wherein PC (personal computers) have processors and memories, see further [col. 2, ls. 60-col. 3, ls. 15] Hosts, e.g. workstations, data center servers, etc. wherein forwarding packets from a workstation and/or server is equated to as workloads executing, e.g. station for work that executes some functionality so as to send data to an outside network requiring packet forwarding [col. 11, ls. 14-33] PC or workstation); 
providing a first node executing in the computing environment ([col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a first node)), the first node programmed to act as a first gateway between the computing environment and an external network by performing network address translation (NAT) ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)), the computing environment being configured to cause the plurality of workloads to communicate with the external network through the first node ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)); 
providing a second node executing in the computing environment programmed to act as a second gateway between the computing environment and the external network by performing NAT ([col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a second node) for communications outside a local subnet (i.e. external network)); 
configuring the second node to mirror a NAT state of the first node ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. configuring nodes to mirror NAT state)); 
detecting failure of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), wherein to assign to another member of the group in response to a failure requires to detect the failure); 
creating first interfaces to the plurality of workloads on the first node and creating second interfaces to the plurality of workloads on the second node that are identical to the first interfaces;
in response to detecting failure of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), wherein to assign to another member of the group in response to a failure requires to detect the failure), performing by the second node ([col. 10, ls. 1-30] e.g. another member of the redundancy group): 
configuring the computing environment to cause the plurality of workloads to communicate with the external network through the second node using second interfaces ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT) [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a second node) for communications outside a local subnet (i.e. external network)); and 
performing NAT according to the NAT state of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), where router has a copy of the master NAT database, including the mappings assigned and maintained by failed router, packet transmission and NAT services are not interrupted).  
Satapati does not explicitly disclose:
detecting, by the second node, failure of the first node;
creating first interfaces to the plurality of workloads on the first node and creating second interfaces to the plurality of workloads on the second node that are identical to the first interfaces; and
the second interfaces being created prior to failure of the first node;
However, Stoyanov discloses:
detecting, by the second node, failure of the first node ([col. 5, ls. 19-21] active servers and standby server maintain separate backchannel tcp-connections to exchange change of state events, e.g. heartbeat [col. 6, ls. 60-col. 7, ls. 21] detecting failure, e.g. heartbeat timer timeout, detected by the standby server);
creating first interfaces to the plurality of workloads on the first node and creating second interfaces to the plurality of workloads on the second node that are identical to the first interfaces ([col. 6, ls. 47-59] standby server could assign same IP address to its SCTP bound interfaces as active servers (i.e. identical interface, e.g. same address, for both standby and active server when created) [col. 3, ls. 50-67] UD may interconnect with eNB group, and eNB may include one or more devices that receive traffic from UD and/or transmit the traffic to devices within environment 100 (i.e. workloads; e.g. traffic) such as voice, video, text and/or other data [col. 4, ls. 60-65] share exactly the same set of SCTP bound IP-addresses in failure and standby SCTP servers);
the second interfaces being created prior to failure of the first node ([col. 6, ls. 47-59] standby server could assign the same IP addresses to its SCTP bound interfaces as the active servers and suppresses ARP packets [col. 7, ls. 22-28] e.g. at point of failure active servers and standby server will broadcast ARPs on all SCTP bound interfaces (i.e. SCTP bound interface of standby server created prior to failure with same IP addresses as active server);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati in view of Stoyanov to have detected by the second node, failure of the first node, and have the second interfaces created prior to failure of the first node, the interfaces being identical to the first interfaces. One of ordinary skill in the art would have been motivated to do so to seamlessly move SCTP associations between active and standby servers (Stoyanov, [col. 4, ls. 61-col. 5, ls. 18]).
Regarding claim 5, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above,
Satapati discloses:
wherein the first interfaces have media access code (MAC) addresses of the plurality of workloads associated therewith and the second interfaces have the MAC addresses associated therewith ([col. 6, ls. 63-67] host, e.g. PC, wherein PC (personal computers) have processors and memories, see further [col. 2, ls. 60-col. 3, ls. 15] Hosts, e.g. workstations, data center servers, etc. wherein forwarding packets from a workstation and/or server is equated to as workloads executing, e.g. station for work that executes some functionality so as to send data to an outside network requiring packet forwarding [col. 11, ls. 14-33] PC or workstation [col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT)).  
Regarding claim 13, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above, further comprising: 
Satapati discloses:
maintaining, by the first node, a first database including the NAT state ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. first node has first copy, wherein configuring nodes to mirror NAT state)); 
maintaining, by the second node, a second database ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. second node has second copy, wherein configuring nodes to mirror NAT state)); and 
synchronizing, by the first node and the second node, the first database with the second database ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. updating causes them to be synchronized, wherein configuring nodes to mirror NAT state)).
Claim 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov in view of Hira et al. (US-10601705-B2) hereinafter Hira.
Regarding claim 2, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above,
Satapati-Stoyanov do not explicitly disclose:
wherein the computing environment defines a routing table; and 
21Attorney Docket No. ARRC-01200wherein configuring the computing environment to cause the plurality of workloads programmed to communicate with the external network through the second node comprises replacing a reference to the first node in the routing table with a reference to the second node.  
However, Hira discloses:
wherein the computing environment defines a routing table ([col. 8, ls. 44-col. 9, ls. 55] [FIG. 4] process 400 defines an SR for the selected zone, the definition including a definition of various stateful service rules, a routing table, etc.); and 
21Attorney Docket No. ARRC-01200wherein configuring the computing environment to cause the plurality of workloads programmed to communicate with the external network through the second node comprises replacing a reference to the first node in the routing table with a reference to the second node ([col. 13, ls. 57-col. 14, ls. 6] cloud provider gateway maps the public network address to the network address of the active instance interface unless notified of a new mapping from the public network address to the network address of the standby instance interface (which occurs if the active instance fails)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Hira to have defined a routing table and replacing a reference in the table when the node is changed. One of ordinary skill in the art would have been motivated to do so to map the public network address to the network address of the active instance interface unless notified of a new mapping (Hira, [col. 13, ls. 57-col. 14, ls. 6]).
Regarding claim 3, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above,
Satapati-Stoyanov do not explicitly disclose:
wherein the NAT state is a NAT table including mappings between private internet protocol (IP) addresses of the plurality of workloads and public IP addresses of the plurality of workloads. 
However, Hira discloses:
wherein the NAT state is a NAT table including mappings between private internet protocol (IP) addresses of the plurality of workloads and public IP addresses of the plurality of workloads ([col. 15, ls. 61-col. 16, ls. 19] stateful service rules could include a pair of NAT rules that translate any packet with a destination IP address to a private address, and any packet with a source IP address to the public IP address [col. 16, ls. 50-col. 17, ls. 9] active SR instance generates connection state data while processing packets and shares it with any of its standby SR instances, so standby SR instances will have the data stored in case the active instance fails and one of the standby instances becomes active, e.g. DCNs that previously sent northbound traffic to the active SR will send to standby (now active) SR and public cloud provider will send traffic for the public IP addresses associated with the SR to the standby (now active) SR, e.g. gateway controller maps all of the occurrences to its own equivalent uplink IP address before providing the connection state data to the datapath for use by the SR).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Hira to have included mappings between private and public IPs of the workloads in the NAT table. One of ordinary skill in the art would have been motivated to do so to have connection state data stored in case the active instance fails and one of the standby instances becomes active (Hira, [col. 16, ls. 50-col. 17, ls. 9]).
Regarding claim 6, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above, 
Satapati-Stoyanov do not explicitly disclose:
wherein the first interfaces are sub-interfaces to a first virtual private network (VPN) connection and the second interfaces are sub-interfaces to a second VPN connection. 
However, Hira discloses:
wherein the first interfaces are sub-interfaces to a first virtual private network (VPN) connection and the second interfaces are sub-interfaces to a second VPN connection ([col. 4, ls. 34-col. 5, ls. 7] logical switches include logical ports that connect to a logical router for which one or more stateful services (e.g. firewall, NAT, load balancing VPN, etc.), wherein embodiments provide a method for implementing high availability logical network gateways, wherein gateways providing VPN services require an interface to a VPN connection, see [FIG. 1] (DCN connects to external network through router, via interfaces), i.e. high-availability VPN via high-availability gateways (i.e. active/standby routers)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Hira to have sub-interfaces to a VPN connection. One of ordinary skill in the art would have been motivated to do so to provide VPN as a stateful service (Hira, [col. 4, ls. 34-col. 5, ls. 7]).
Claim 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov in view of Sharma (NPL, Duplex: A Reusable Fault Tolerance Extension Framework for Network Access Devices).
Regarding claim 14, Satapati discloses: 
A method ([col. 1, ls. 5-12] methods for providing NAT services … using a load distributing virtual router) comprising: 
executing a plurality of workloads in a computing environment ([col. 6, ls. 63-67] host, e.g. PC, wherein PC (personal computers) have processors and memories, see further [col. 2, ls. 60-col. 3, ls. 15] Hosts, e.g. workstations, data center servers, etc. wherein forwarding packets from a workstation and/or server is equated to as workloads executing, e.g. station for work that executes some functionality so as to send data to an outside network requiring packet forwarding [col. 11, ls. 14-33] PC or workstation); 
executing a first node in the computing environment ([col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a first node)), the first node being connected to the plurality of workloads and managing network communication between the plurality of workloads and an external network that is external to the computing environment ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)); 
generating, by the first node, first network interfaces for the plurality of workloads for communication with the external network ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)); 
generating, by a second node executing in the computing environment, second network interfaces having identical media access code (MAC) addresses to the first network interfaces ([col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a second node) for communications outside a local subnet (i.e. external network) [col. 4, ls. 38-50] hosts can be assigned vMAC addresses, e.g. in the event assigned AVF fails, outgoing communications must be sent elsewhere, e.g. failed AVF’s vMAC address is reassigned to another AVF); 
detecting failure of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), wherein to assign to another member of the group in response to a failure requires to detect the failure); and 
in response to detecting failure of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), wherein to assign to another member of the group in response to a failure requires to detect the failure), performing by the second node ([col. 10, ls. 1-30] e.g. another member of the redundancy group):24Attorney Docket No. ARRC-01200 
configuring the computing environment to cause the plurality of workloads to communicate with the external network through second network interfaces and the second node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT) [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways (i.e. one of multiple, a second node) for communications outside a local subnet (i.e. external network)).  
Satapati does not explicitly disclose:
generating, by a second node executing in the computing environment, second network interfaces for use by the plurality of workloads and having identical private, public, and media access code (MAC) addresses to the first network interfaces;
detecting, by the second node, failure of the first node, the second network interfaces being created prior to failure of the first node;
However, Stoyanov discloses:
generating, by a second node executing in the computing environment, second network interfaces for use by the plurality of workloads and having identical private addresses to the first network interfaces ([col. 6, ls. 47-59] standby server could assign same IP address to its SCTP bound (i.e. private, see also [col. 1, ls. 23-36] stream control transmission protocol for all control plane signaling) interfaces as active servers (i.e. identical interface, e.g. same address, for both standby and active server when created) [col. 3, ls. 50-67] UD may interconnect with eNB group, and eNB may include one or more devices that receive traffic from UD and/or transmit the traffic to devices within environment 100 (i.e. workloads; e.g. traffic) such as voice, video, text and/or other data [col. 4, ls. 60-65] share exactly the same set of SCTP bound IP-addresses in failure and standby SCTP servers);
detecting, by the second node, failure of the first node, the second network interfaces being created prior to failure of the first node ([col. 6, ls. 47-59] standby server could assign the same IP addresses to its SCTP bound interfaces as the active servers and suppresses ARP packets [col. 7, ls. 22-28] e.g. at point of failure active servers and standby server will broadcast ARPs on all SCTP bound interfaces (i.e. SCTP bound interface of standby server created prior to failure with same IP addresses as active server);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati in view of Stoyanov to have detected by the second node, failure of the first node, and have the second interfaces created prior to failure of the first node, the interfaces being identical to the first interfaces. One of ordinary skill in the art would have been motivated to do so to seamlessly move SCTP associations between active and standby servers (Stoyanov, [col. 4, ls. 61-col. 5, ls. 18]). Although Satapati only discloses having the same vMAC addresses across the nodes, Stoyanov discloses having the same IP addresses for its SCTP bound interfaces across the nodes, therefore a substitution of Stoyanov’s similar IP addresses into Satapati’s similar MAC addresses would have resulted in having similar private, and MAC addresses. The motivation for the combination is as set forth above.
Satapati-Stoyanov do not explicitly disclose:
Generating second network interfaces for use by the plurality of workloads and having identical private, public, and media access code (MAC) addresses to the first network interfaces;
However, Sharma discloses:
Generating second network interfaces for use by the plurality of workloads and having identical public addresses to the first network interfaces ([pg. 3; 3.1] all network interfaces of the two devices should be bound to one unique IP address, called global IP);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Sharma to have identical public addresses for the interfaces. One of ordinary skill in the art would have been motivated to do so to hide complexity of fail-over from the rest of the network (Sharma, [pg. 3; 3.1]). Although Satapati-Stoyanov would have only disclosed having the same vMAC and private addresses across the nodes, Sharma discloses having the same Global IP across the devices, therefore Sharma’s similar IP addresses into Satapati-Stoyanov’s similar vMAC and private addresses would have resulted in having similar private, public and MAC addresses. The motivation for the combination is as set forth above.
Claim 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov-Sharma in view of Hira.
Regarding claim 15, Satapati-Stoyanov-Sharma disclose:
The method of claim 14, set forth above, further comprising: 
Satapati discloses:
performing, by the first node, network address translation (NAT) using a first NAT table mapping private addresses used within the computing environment to public addresses used in the external network ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)); 
maintaining, by the second node, a second NAT table identical to the first NAT table ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. configuring nodes to mirror NAT state)); and 
performing NAT by the second node using the second NAT table in response to detecting failure of the first node ([col. 10, ls. 1-38] when a router fails, responsibility for traffic sent to and by its reassignable vMAC address (and any assigned address block(s)) is assigned to another member of the redundancy group (i.e. second node) for translations (i.e. NAT), where router has a copy of the master NAT database, including the mappings assigned and maintained by failed router, packet transmission and NAT services are not interrupted).  
Satapati does not explicitly disclose:
performing network address translation (NAT) using a first NAT table mapping private addresses of the plurality of workloads used within the computing environment to public addresses used in the external network; 
However, Hira discloses:
performing network address translation (NAT) using a first NAT table mapping private addresses of the plurality of workloads used within the computing environment to public addresses used in the external network ([col. 15, ls. 61-col. 16, ls. 19] stateful service rules could include a pair of NAT rules that translate any packet with a destination IP address to a private address, and any packet with a source IP address to the public IP address [col. 16, ls. 50-col. 17, ls. 9] active SR instance generates connection state data while processing packets and shares it with any of its standby SR instances, so standby SR instances will have the data stored in case the active instance fails and one of the standby instances becomes active, e.g. DCNs that previously sent northbound traffic to the active SR will send to standby (now active) SR and public cloud provider will send traffic for the public IP addresses associated with the SR to the standby (now active) SR, e.g. gateway controller maps all of the occurrences to its own equivalent uplink IP address before providing the connection state data to the datapath for use by the SR);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati in view of Hira to have included mappings between private and public IPs of the workloads in the NAT table. One of ordinary skill in the art would have been motivated to do so to have connection state data stored in case the active instance fails and one of the standby instances becomes active (Hira, [col. 16, ls. 50-col. 17, ls. 9]).
Regarding claim 18, Satapati-Stoyanov-Sharma disclose:
The method of claim 14, set forth above,
Satapati-Stoyanov-Sharma does not explicitly disclose:
wherein the computing environment is a cloud computing platform.  
However, Hira discloses:
wherein the computing environment is a cloud computing platform ([FIG. 3] [col. 7, ls. 36-col. 8, ls. 43] SRs for each zone of a public cloud are deployed in active-standby pairs, wherein in the public datacenter, a virtual private cloud is created for the owner of the private datacenter (e.g. tenant of public datacenter)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Sharma in view of Hira to have the computing environment be a cloud computing environment executing the nodes within a virtual private cloud. One of ordinary skill in the art would have been motivated to do so to create a virtual private cloud for the owner of a private datacenter in a public datacenter (Hira, [col. 7, ls. 36-col. 8, ls. 43]).
Regarding claim 19, Satapati-Stoyanov-Sharma-Hira disclose:
The method of claim 18, set forth above, 
Satapati-Stoyanov-Sharma does not explicitly disclose:
wherein the first node and the second node execute within a virtual private cloud (VPC) within the cloud computing platform.  
However, Hira discloses:
wherein the first node and the second node execute within a virtual private cloud (VPC) within the cloud computing platform ([FIG. 3] [col. 7, ls. 36-col. 8, ls. 43] SRs for each zone of a public cloud are deployed in active-standby pairs, wherein in the public datacenter, a virtual private cloud is created for the owner of the private datacenter (e.g. tenant of public datacenter)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Sharma in view of Hira to have the computing environment be a cloud computing environment executing the nodes within a virtual private cloud. One of ordinary skill in the art would have been motivated to do so to create a virtual private cloud for the owner of a private datacenter in a public datacenter (Hira, [col. 7, ls. 36-col. 8, ls. 43]).
Regarding claim 20, Satapati-Stoyanov-Sharma-Hira disclose:
The method of claim 18, set forth above,
Satapati discloses:
wherein the first node and the second node execute on different computing devices coupled to a same local network ([FIG. 1B] [col. 2, ls. 42-50] routers 112-118 to implement a redundancy group that functions as the single virtual gateway for hosts, e.g. for local network 130).
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov-Hira in view of Rao et al. (US-20060047836-A1) hereinafter Rao.
Regarding claim 7, Satapati-Stoyanov-Hira disclose: 
The method of claim 6, set forth above, 
Satapati-Stoyanov do not explicitly disclose:
wherein the first node is connected to a hub node by the first VPN connection, the hub node providing a connection between the first node and the external network; and 22Attorney Docket No. ARRC-01200 wherein the second node is connected to a hub node by the second VPN connection, the hub node providing a connection between the second node and the external network.
However, Hira discloses:
wherein the first node is connected by the first VPN connection ([col. 4, ls. 34-col. 5, ls. 7] logical switches include logical ports that connect to a logical router for which one or more stateful services (e.g. firewall, NAT, load balancing VPN, etc.), wherein embodiments provide a method for implementing high availability logical network gateways, wherein gateways providing VPN services require an interface to a VPN connection, see [FIG. 1] (DCN connects to external network through router, via interfaces through switches, e.g. first switch)); and 22Attorney Docket No. ARRC-01200wherein the second node is connected by the second VPN connection ([col. 4, ls. 34-col. 5, ls. 7] logical switches include logical ports that connect to a logical router for which one or more stateful services (e.g. firewall, NAT, load balancing VPN, etc.), wherein embodiments provide a method for implementing high availability logical network gateways, wherein gateways providing VPN services require an interface to a VPN connection, see [FIG. 1] (DCN connects to external network through router, via interfaces through switches, e.g. second switch)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Hira to have connected nodes by a VPN connection. One of ordinary skill in the art would have been motivated to do so to provide VPN as a stateful service (Hira, [col. 4, ls. 34-col. 5, ls. 7]).  
Satapati-Stoyanov-Hira do not explicitly disclose:
wherein the first node is connected to a hub node by the first VPN connection, the hub node providing a connection between the first node and the external network; and 
22Attorney Docket No. ARRC-01200wherein the second node is connected to a hub node by the second VPN connection, the hub node providing a connection between the second node and the external network.
However, Rao discloses:
wherein the first node is connected to a hub node by the first VPN connection ([0021] client communicating over network 20 by establishing an IPSEC VPN or SSL VPN to a remote session established on primary gateway server, see [FIG. 1] VPN from client 10 over network 20 over front end server 30 (i.e. hub node) to primary gateway server 40 (i.e. first node)), the hub node providing a connection between the first node and the external network ([FIG. 1] [0021] as cited above, connection from client to primary gateway server over VPN); and 
22Attorney Docket No. ARRC-01200wherein the second node is connected to a hub node by the second VPN connection ([0021] client communicating over network 20 by establishing an IPSEC VPN or SSL VPN to a remote session established on primary gateway server, see [FIG. 1] VPN from client 10 over network 20 over front end server 30 (i.e. hub node) to primary gateway server 40 (i.e. first node) [0037] when a failure of the primary gateway server is detected, one of the failover servers is selected as the primary gateway server and its attributes are changed to allow it to perform that role (e.g. VPN from client over to new primary gateway)), the hub node providing a connection between the second node and the external network ([FIG. 1] [0021] [0037] as cited above, connection from client to newly selected primary gateway server over VPN).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Hira in view of Rao to have connected through a hub to the external network and nodes. One of ordinary skill in the art would have been motivated to do so to utilize a front end server with a distribution process to copy and distribute data received from the client device to an active remote session on a primary gateway server and mirror failover sessions on failover servers (Rao, [0020]).
Regarding claim 8, Satapati-Stoyanov-Hira-Rao disclose: 
The method of claim 7, set forth above,
Satapati-Stoyanov do not explicitly disclose:
wherein computing environment is a cloud computing environment and the first node and second node execute within a virtual private cloud (VPC) in the cloud computing environment.  
However, Hira discloses:
wherein computing environment is a cloud computing environment and the first node and second node execute within a virtual private cloud (VPC) in the cloud computing environment ([FIG. 3] [col. 7, ls. 36-col. 8, ls. 43] SRs for each zone of a public cloud are deployed in active-standby pairs, wherein in the public datacenter, a virtual private cloud is created for the owner of the private datacenter (e.g. tenant of public datacenter)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Hira to have the computing environment be a cloud computing environment executing the nodes within a virtual private cloud. One of ordinary skill in the art would have been motivated to do so to create a virtual private cloud for the owner of a private datacenter in a public datacenter (Hira, [col. 7, ls. 36-col. 8, ls. 43]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov in view of Rao.
Regarding claim 12, Satapati-Stoyanov disclose: 
The method of claim 1, set forth above, further comprising 
Satapati-Stoyanov do not explicitly disclose:
configuring the computing environment to cause the plurality of workloads to communicate with the external network through the second node without invoking creation of new application sessions by the plurality of workloads.  
However, Rao discloses:
configuring the computing environment to cause the plurality of workloads to communicate with the external network through the second node without invoking creation of new application sessions by the plurality of workloads ([0009] each of the multiple gateway servers hosts a session with at least one executing application instance for the same application with each of the sessions on the failover gateway servers being maintained in the same state as the session on the primary gateway server (i.e., not newly created)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov in view of Rao to have not created new application sessions through the second node. One of ordinary skill in the art would have been motivated to do so to replicate sessions through servers in the same state (Rao, [0009]).
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov-Sharma in view of Hira further in view of Rao.
Regarding claim 16, Satapati-Stoyanov-Sharma disclose:
The method of claim 14, set forth above, 
Satapati-Stoyanov-Sharma do not explicitly disclose:
wherein the first network interfaces are sub-interfaces to a first virtual private network (VPN) connection to a hub node connecting the first node to the external network; and 
wherein the second network interfaces are sub-interfaces to a second VPN connection to the hub node connecting the second node to the external network.  
However, Hira discloses:
wherein the first network interfaces are sub-interfaces to a first virtual private network (VPN) connection to the first node to the external network ([col. 4, ls. 34-col. 5, ls. 7] logical switches include logical ports that connect to a logical router for which one or more stateful services (e.g. firewall, NAT, load balancing VPN, etc.), wherein embodiments provide a method for implementing high availability logical network gateways, wherein gateways providing VPN services require an interface to a VPN connection, see [FIG. 1] (DCN connects to external network through router, via interfaces through switches, e.g. first switch)); and 
wherein the second network interfaces are sub-interfaces to a second VPN connection to the second node to the external network ([col. 4, ls. 34-col. 5, ls. 7] logical switches include logical ports that connect to a logical router for which one or more stateful services (e.g. firewall, NAT, load balancing VPN, etc.), wherein embodiments provide a method for implementing high availability logical network gateways, wherein gateways providing VPN services require an interface to a VPN connection, see [FIG. 1] (DCN connects to external network through router, via interfaces through switches, e.g. second switch)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Sharma in view of Hira to have connected nodes by a VPN connection. One of ordinary skill in the art would have been motivated to do so to provide VPN as a stateful service (Hira, [col. 4, ls. 34-col. 5, ls. 7]).
Satapati-Stoyanov-Sharma-Hira do not explicitly disclose:
wherein the first network interfaces are sub-interfaces to a first virtual private network (VPN) connection to a hub node connecting the first node to the external network; and wherein the second network interfaces are sub-interfaces to a second VPN connection to the hub node connecting the second node to the external network.
However, Rao discloses:
wherein the first network interfaces are sub-interfaces to a first virtual private network (VPN) connection to a hub node connecting the first node to the external network ([0021] client communicating over network 20 by establishing an IPSEC VPN or SSL VPN to a remote session established on primary gateway server, see [FIG. 1] VPN from client 10 over network 20 over front end server 30 (i.e. hub node) to primary gateway server 40 (i.e. first node)); and wherein the second network interfaces are sub-interfaces to a second VPN connection to the hub node connecting the second node to the external network ([0021] client communicating over network 20 by establishing an IPSEC VPN or SSL VPN to a remote session established on primary gateway server, see [FIG. 1] VPN from client 10 over network 20 over front end server 30 (i.e. hub node) to primary gateway server 40 (i.e. first node) [0037] when a failure of the primary gateway server is detected, one of the failover servers is selected as the primary gateway server and its attributes are changed to allow it to perform that role (e.g. VPN from client over to new primary gateway)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Sharma-Hira in view of Rao to have connected through a hub to the external network and nodes. One of ordinary skill in the art would have been motivated to do so to utilize a front end server with a distribution process to copy and distribute data received from the client device to an active remote session on a primary gateway server and mirror failover sessions on failover servers (Rao, [0020]).
Regarding claim 17, Satapati-Stoyanov-Sharma-Hira-Rao disclose:
The method of claim 16, set forth above, further comprising: 
Satapati discloses:
managing network address translation (NAT) by creating a first NAT table on the first node, the first NAT table mapping private addresses used within the computing environment to public addresses used in the external network ([col. 7, ls. 61-col. 8, ls. 15] [col. 7, ls. 61-col. 8, ls. 15] load-sharing system or protocol in connection with NAT services to permit distributed forwarding of packets that are sent from hosts requiring unique IP addresses and which are subsequently sent across multiple gateway devices acting as one or more virtual gateways for communications outside a local subnet (i.e. external network)); and 
25Attorney Docket No. ARRC-01200creating a second NAT table on the second node that is identical to the first NAT table ([col. 10, ls. 1-38] router could send its new mappings to all of the members of the redundancy group to allow them to update their own copies of the master mapping database (i.e. configuring nodes to mirror NAT state)).  
Satapati does not explicitly disclose:
managing, by the hub node, network address translation (NAT) by creating a first NAT table on the first node, the first NAT table mapping private addresses of the plurality of workloads used within the computing environment to public addresses used in the external network; and25Attorney Docket No. ARRC-01200 
However, Hira discloses:
Managing network address translation (NAT) by creating a first NAT table on the first node, the first NAT table mapping private addresses of the plurality of workloads used within the computing environment to public addresses used in the external network ([col. 15, ls. 61-col. 16, ls. 19] stateful service rules could include a pair of NAT rules that translate any packet with a destination IP address to a private address, and any packet with a source IP address to the public IP address [col. 16, ls. 50-col. 17, ls. 9] active SR instance generates connection state data while processing packets and shares it with any of its standby SR instances, so standby SR instances will have the data stored in case the active instance fails and one of the standby instances becomes active, e.g. DCNs that previously sent northbound traffic to the active SR will send to standby (now active) SR and public cloud provider will send traffic for the public IP addresses associated with the SR to the standby (now active) SR, e.g. gateway controller maps all of the occurrences to its own equivalent uplink IP address before providing the connection state data to the datapath for use by the SR); 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati in view of Hira to have included mappings between private and public IPs of the workloads in the NAT table. One of ordinary skill in the art would have been motivated to do so to have connection state data stored in case the active instance fails and one of the standby instances becomes active (Hira, [col. 16, ls. 50-col. 17, ls. 9]).
Satapati-Hira do not explicitly disclose:
managing, by the hub node, network address translation (NAT); 25Attorney Docket No. ARRC-01200
However, Rao discloses:
managing, by the hub node, network address translation (NAT) ([0021] primary gateway servers and failover servers may include NAT tables allow the servers to perform NAT for an IP address assigned to the client [0036] data received from the application resource is also distributed to both the active and failover sessions so that they remain synchronized);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Hira in view of Rao to have utilized the hub node as to manage operations. One of ordinary skill in the art would have been motivated to do so to copy and distribute data received from the client device to an active remote session on a primary gateway server and mirror failover sessions on failover servers (Rao, [0020]).
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satapati-Stoyanov-Hira-Rao in view of Kryvokrysenko (US-10666503-B1).
Regarding claim 9, Satapati-Stoyanov-Hira-Rao disclose: 
The method of claim 8, set forth above, further comprising: 
Satapati-Stoyanov-Hira-Rao do not explicitly disclose:
maintaining protocol state machines on the first node for the plurality of workloads; 
copying the protocol state machines to the second node; and 
in response to detecting failure of the first node, performing by the second node, continuing routing traffic for the plurality of workloads by the second node according to the protocol state machines.  
However, Kryvokrysenko discloses:
maintaining protocol state machines on the first node for the plurality of workloads ([col. 5, ls. 11-43] primary node will discover which node was the primary node for the network connection previously and retrieve the current state of the network connection); 
copying the protocol state machines to the second node ([col. 5, ls. 11-43] replicate the state of a network connection between or across multiple nodes); and 
in response to detecting failure of the first node ([col. 5, ls. 11-43] initial node may have failed), performing by the second node, continuing routing traffic for the plurality of workloads by the second node according to the protocol state machines ([col. 5, ls. 11-43] traffic from the network connection has shifted to the new node).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Hira-Rao in view of Kryvokrysenko to have maintained protocol state machines on the first node for the plurality of workloads, copy the protocol state machines to the second node, and route traffic by the second node in response to a failure of the first node. One of ordinary skill in the art would have been motivated to do so to replicate the state of a network connection so the network manager can be fault-tolerant (Kryvokrysenko, [col. 5, ls. 4-43]).
Regarding claim 10, Satapati-Stoyanov-Hira-Rao-Kryvokrysenko disclose: 
The method of claim 9, set forth above,
Satapati-Stoyanov-Hira-Rao do not explicitly disclose:
wherein the protocol state machines are each a transport control protocol (TCP) state machine.  
However, Kryvokrysenko discloses:
wherein the protocol state machines are each a transport control protocol (TCP) state machine ([col. 5, ls. 11-58] network connection state machines, e.g. state of the TCP connection).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Hira-Rao in view of Kryvokrysenko to have maintained TCP state machines. One of ordinary skill in the art would have been motivated to do so to replicate the state of a network connection so the network manager can be fault-tolerant (Kryvokrysenko, [col. 5, ls. 4-43]).
Regarding claim 11, Satapati-Stoyanov-Hira-Rao-Kryvokrysenko disclose: 
The method of claim 10, set forth above, further comprising 
Satapati-Stoyanov-Hira-Rao do not explicitly disclose:
configuring the computing environment to cause the plurality of workloads to communicate with the external network through the second node without invoking creation of new TCP sessions by the plurality of workloads.  
However, Kryvokrysenko discloses:
configuring the computing environment to cause the plurality of workloads to communicate with the external network through the second node without invoking creation of new TCP sessions by the plurality of workloads ([col. 5, ls. 11-58] traffic from the network connection has shifted to the new node, e.g. state of TCP connection being replicated between or across the multiple nodes (i.e. not newly created)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Satapati-Stoyanov-Hira-Rao in view of Kryvokrysenko to have not created new TCP sessions through the second node. One of ordinary skill in the art would have been motivated to do so to replicate the state of a network connection so the network manager can be fault-tolerant (Kryvokrysenko, [col. 5, ls. 4-43]). 25Attorney Docket No. ARRC-01200
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
N. Ayari, D. Barbaron, L. Lefevre and P. Primet, "Fault tolerance for highly available internet services: concepts, approaches, and issues," in IEEE Communications Surveys & Tutorials, vol. 10, no. 2, pp. 34-46, Second Quarter 2008, doi: 10.1109/COMST.2008.4564478.;
Yonezawa et al. (US-7974186-B2) CONNECTION RECOVERY DEVICE, METHOD AND COMPUTER-READABLE MEDIUM STORING THEREIN PROCESSING PROGRAM;
Shimmura et al. (US-7895358-B2) REDUNDANCY SWITCHING METHOD;
Modi et al. (US-20180034769-A1) SYSTEMS AND METHODS FOR NETWORK ADDRESS TRANSLATION;
Bhatnagar et al. (US-20200389817-A1) DYNAMIC LOAD BALANCING OF GATEWAY ACCRESS POINTS;
Sivakumar et al. (US-20060215654-A1) METHOD AND APPARATUS FOR DETECTING AND RECOVERING FROM FAULTS ASSOCIATED WITH TRANSPORT PROTOCOL CONNECTIONS ACROSS NETWORK ADDRESS TRANSLATORS
Madhav et al. (US-7139926-B1) STATEFUL FAILOVER PROTECTION AMONG ROUTERS THAT PROVIDE LOAD SHARING USING NETWORK ADDRESS TRANSLATION (LSNAT);
Pfister et al. (US-20210103507-A1) HIGHLY-AVAILABLE DISTRIBUTED NETWORK ADDRESS TRANSLATION (NAT) ARCHITECTURE WITH FAILOVER SOLUTIONS;
Smith et al. (US-20140282542-A1) HYPERVISOR STORAGE INTERCEPT METHOD;
He (US-20110173296-A1) WIRELESS DATA CARD AND WORKING METHOD OF THE WIRELESS DATA CARD;
Maufer et al. (US-20030233452-A1) METHOD AND APPARATUS FOR SECURITY PROTOCOL AND ADDRESS TRANSLATION INTEGRATION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453